DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Non-Final Office Action filed on January 13, 2021 is acknowledged.
Claims 6-11 were pending. Claims 6 and 8-11, together with new claims 12-14 are being examined on the merits. Claim 7 is canceled. New claim 15 is withdrawn.

Response to Arguments
Applicant’s arguments filed January 13, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objections or rejections: 

	Objections to claims 6 and 8-11
	Rejection of claims 6-11 under 35 USC 112b, indefiniteness
	Rejection of claims 7 and 10 under 35 USC 112d
	Rejection of claims 6-11 under 35 USC 102(a)(1) over Takamatsu
Rejection of claims 6-11 under 35 § USC 101
	Applicant argues that the rejection of claims 6 and 8-11 should be withdrawn as independent claim 6 has been amended to be similar to Example 29, claim 1 in the Subject Matter Eligibility Examples: Life Sciences (May 2016). Specifically, Applicant argues that instant claim 6 is now directed to a method of detecting the presence or absence of a stressful condition in a living subject based on measuring mitochondrial DNA in a sample (Remarks, p. 4). Applicant also argues that although nature-based product limitations are recited in the claim, analysis of the claim as a whole indicates that the claim is focused on detecting whether mitochondrial DNA is present in a body fluid sample, and is not focused on the products per se. Therefore, there is no need to perform the markedly different characteristics analysis (Remarks, p. 5).
	The Office disagrees. The May 2016 Subject Matter Eligibility, cited by Applicant, has been revised by the October 2019 Update: Subject Matter Eligibility (hereinafter, the “2019 PEG”; https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), and it is the 2019 PEG that was used for the subject matter eligibility analysis of the instant claims in the Non-Final Office Action mailed October 13, 2020 (pp. 4-6). As noted in that analysis, independent claim 6, which is a method claim, includes a limitation requiring the correlation between the presence of mitochondrial DNA in a body fluid sample and the presence or absence of stress (or a “stressful condition”, in the currently amended version). It is this correlation that is a law of nature, and which requires the subject matter eligibility analysis. In addition, the Office notes 
	This argument is not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims. 

Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally elected claims and new claim 15 share the technical feature of a mitochondrial DNA stress biomarker, but this technical feature is not a special technical feature as it does not make a contribution over the prior art, as detailed in the Restriction Requirement mailed July 20, 2020. In addition, the originally elected claims are directed to, in part, a method of detecting mitochondrial DNA, while new claim 15 is directed to a method of treating a subject with elevated levels of mitochondrial DNA. This method of treatment claim requires different considerations under 35 USC §§ 101 and 112, and requires additional search and consideration.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
If all of the elected claims are subsequently found allowable, withdrawn claim 15 will be considered for rejoinder.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Regarding claim 12, the limitation “wherein cytochrome b gene” in l. 1 should be 
“wherein the cytochrome b gene”. Claims 13 and 14 each contain a similar informality, and should be corrected likewise.

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 


	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 6 and 8-14 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 6 and 8-14 recite a judicial exception. Specifically, the correlation between the presence of mitochondrial DNA in a body fluid sample and the presence or absence of a stressful condition, is a law of nature. In addition, the step of 
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claim other than the judicial exceptions (i.e., obtaining a sample, measuring mitochondrial DNA, comparing mitochondrial DNA levels to those in a normal control, detecting mitochondrial DNA, and detecting mitochondrial DNA with various reagents) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception. 
	In this case, claims 6 and 8-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by Takamatsu (WO 2014/038622 A1; English machine translation), obtaining a sample (p. 3, ll. 83-84), measuring mitochondrial DNA (p. 7, l. ll. 263-265), comparing mitochondrial DNA levels to those in a normal control (p. 3, ll. 84-89), detecting mitochondrial DNA (p. 4, l. 133; p. 7, ll. 249-250), and detecting mitochondrial DNA with various reagents (p. 2, l. 51; p. 2, ll. 70-76 teaches all of the genes recited in instant claim 11; p. 15, l. 625, and p. 16, ll. 627, 630, 632: teaches instant SEQ ID NOs: 3-6; in addition, the original Japanese document teaches instant SEQ ID NOs: 1 and 
	In view of the foregoing, claims 6 and 8-14 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitations “[a] method of detecting … a stressful condition” in ll. 1-2 and “wherein the stressful condition is selected from … stress stimuli” in ll. 12-13. The instant specification provides examples of stress stimuli, including temperature, humidity, noise, fatigue and bacterial infection (para. 36). It is not clear if claim 6 is requiring a method of is caused by exposure to a stress stimulus, wherein the stress stimulus is selected from the group consisting of a physical, … stress stimulus”. In addition, the distinction between the terms “stressful condition” and “stress stimulus” is not clear; that is, does exposure to a “stress stimulus” cause a “stressful condition” to develop, or is a “stress stimulus” merely a particular species of a genus of “stressful conditions” (as suggested by the last wherein clause in claim 6), or something else? Since the ordinary artisan would not be able to determine the metes and bounds of the claim, the limitation is indefinite.
	Claims 8-14 depend directly or indirectly from claim 6, and consequently incorporate the indefinite subject matter of claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carugno (Increased Mitochondrial DNA Copy Number in Occupations Associated with Low-Dose Benzene Exposure, Environmental Health Perspectives, 120(2): 210-215, 2012).

Carugno describes a correlation between exposure to benzene and increased blood mitochondrial DNA.

Regarding independent claim 6, Carugno teaches …
A method of detecting the presence or absence of a stressful condition in a living subject, the method comprising the steps of: 
(i) obtaining a body fluid sample from the living subject (p. 211, left col., para. 3 “enrolled 519 participants from three Italian cities”; p. 211, middle col., para. 2: “DNA was extracted … from whole blood collected in EDTA tubes”);
(ii) measuring an amount of mitochondrial DNA in the body fluid sample (p. 211, middle col., para. 2: “mtDNAcn was measured by quantitative … PCR)”; 
and (ii) detecting the presence or absence of the stressful condition based on a result of step (ii) (Table 3; p. 212, middle col., para. 2: “participants [exposed to airborne benzene] had consistently higher mtDNAcn levels than referents”);
wherein presence of the stressful condition is indicated when the amount of mitochondrial DNA is larger than that in a group of normal control subjects, or wherein absence of the stressful condition is indicated when the amount of mitochondrial DNA is not larger than that in a group of normal control subjects (Table 3; p. 212, middle col., para. 2: “participants [exposed to airborne benzene] had consistently higher mtDNAcn levels than referents”; Carugno does not explicitly teach that the absence of the disease is indicated when 
wherein the stressful condition is selected from the group consisting of a physical, or work stress stimuli (Carugno teaches that mitochondrial DNA is increased in the blood of people exposed to airborne benzene, a known carcinogen, and that the increase occurred in a dose-response relationship with increasing benzene exposure (p. 213, left col., para. 3). The instant specification teaches that an examples of “physical stressors” are “harmful substances and/or air pollution” (para. 36). Therefore, the physical stress stimulus of claim 6 reads on the Carugno airborne benzene exposure. In addition, Carugno teaches that the study participants are selected from occupational categories that entail exposure to low levels benzene, including, e.g., bus drivers and gas station attendants (p. 211, left col., para. 3). Therefore, the work stress stimulus of claim 6 also reads on the Carugno airborne benzene exposure. 

Regarding dependent claim 10, Carugno additionally teaches wherein the mitochondrial DNA is measured by amplifying a region of at least one mitochondrial gene by a PCR (p. 211, middle col., para. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu1 (WO 2014/038622 A1; original Japanese document and English machine translation2) in view of Carugno (Increased Mitochondrial DNA Copy Number in Occupations Associated with Low-Dose Benzene Exposure, Environmental Health Perspectives, 120(2): 210-215, 2012).

Takamatsu is directed to the use of mitochondrial DNA as a biomarker for the presence of autoimmune diseases. Carugno describes a correlation between exposure to benzene and increased blood mitochondrial DNA.


A method of detecting the presence or absence of a stressful condition in a living subject, the method comprising the steps of: 
(i) obtaining a body fluid sample from the living subject, (p. 3, ll. 83-84: “obtaining a body fluid sample from a test animal”);
(ii) measuring an amount of mitochondrial DNA in the body fluid sample (p. 4, ll. 136-139: “mtDNA released into the cytoplasm due to mitochondrial stress is taken up by exosomes and released extracellularly … exosomes and mitochondria co-localize due to mitochondrial stress”; p. 7, l. ll. 263-265: “[d]etection of mtDNA is carried out by preparing a polynucleotide from the biological fluid or exosome fraction and performing an amplification reaction with a primer using the polynucleotide as a template”, p. 15, l. 616: “[i]n order to quantify the mtDNA concentration, a real-time standard curve was created …”); 
and (ii) detecting the presence or absence of the stressful condition based on a result of step (ii) (p. 3, ll. 110-111: “evaluate the presence or absence of illness and the severity of disease”; p. 21, ll. 838-840: “when stress occurs in mitochondria, exosomes are localized in the vicinity of damaged mitochondria, and mtDNA released into cells is taken up by exosomes”);
wherein presence of the stressful condition is indicated when the amount of mitochondrial DNA is larger than that in a group of normal control subjects, or wherein absence of the stressful condition is indicated when the amount of mitochondrial DNA is not larger than that in a group of normal control subjects (Takamatsu teaches detecting the presence or absence of an autoimmune disease by measuring mitochondrial DNA in a fluid sample of a test animal and comparing that test sample to the amount of mitochondrial DNA measured in a 

Takamatsu does not teach …
wherein the stressful condition is selected from the group consisting of a physical, psychological, work or social stress stimulus.
However, Takamatsu does suggest that there is a relationship between stress and increased mitochondrial DNA. Specifically, Takamatsu teaches that when mitochondria are exposed to stress, mitochondrial DNA is released by cells and taken up into exosomes (p. 21, ll. 838-840), and that this occurs in patients with Behcet’s disease, an autoimmune disorder (p. 21, ll. 864-874). Therefore, one of ordinary skill in the art would understand that Takamatsu teaches that autoimmune disorders cause stress in mitochondria, which can then be detected peripherally by measuring the amount of mitochondrial DNA, in particular, in exosomes. 
In addition, Carugno teaches that mitochondrial DNA is increased in the blood of people exposed to airborne benzene, a known carcinogen, and that the increase occurred in a dose-response relationship with increasing benzene exposure (p. 213, left col., para. 3). The instant specification teaches that an examples of “physical stressors” are “harmful substances and/or air pollution” (para. 36). Therefore, the physical stress stimulus of claim 6 reads on the Carugno airborne benzene exposure. In addition, Carugno teaches that the study participants are 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the Takamatsu method of measuring mitochondrial DNA as a biomarker and incorporate the physical stress stimulus of Carugno. As noted above, Takamatsu suggests a correlation between the presence of stress in an individual and elevated levels of mitochondrial DNA in body fluid samples. In addition, the methods of both Takamatsu and Carugno are directed to an overall increase in mtDNA in general. Therefore, it would have been obvious to detect any of the mitochondrial genes disclosed in Takamatsu when screening for the physical/work-induced stressful condition described in Carugno. In addition, it would have been obvious for the ordinary artisan to try the physical stressor of Carugno in the Takamatsu biomarker method, and would have had an expectation of success as Takamatsu does not limit the physical stressors that can be used with the method.


Regarding dependent claims 8 and 9, Takamatsu additionally teaches wherein the mitochondrial DNA is contained in extracellular membrane vesicles (p. 7, ll. 249-250), as recited in claim 8, and wherein the mitochondrial DNA is contained exosomes, (p. 4, l. 133; p. 7, ll. 249-250), as recited in claim 9.



Regarding dependent claims 11-14, Takamatsu additionally teaches wherein the mitochondrial gene is selected from the group consisting of a reagent capable of detecting of cytochrome b, COXI, COXII, COXIII, NADH dehydrogenase subunit 1, NADH dehydrogenase subunit 2, NADH dehydrogenase subunit 3, NADH dehydrogenase subunit 4, NADH dehydrogenase subunit 4L, NADH dehydrogenase subunit 5, NADH dehydrogenase subunit 6, ATPase sixth subunit and ATPase eighth subunit (p. 2, ll. 71-76), as recited in claim 11; and teaches SEQ ID NOs: 1 and 2 (original Japanese document3, para. 24, both sequences), as recited in claim 12; SEQ ID NOs: 3 (p. 15, l. 625, SEQ ID NO: 1) and 4 (p. 16, l. 627, SEQ ID NO: 2), as recited in claim 13; and SEQ ID NOs: 5 (p. 16, l. 630, SEQ ID NO: 3) and 6 (p. 16, l. 632, SEQ ID NO: 4) , as recited in claim 14. 

In view of the foregoing, claims 6 and 8-14 are prima facie obvious over Takamatsu in view of Carugno.




Conclusion
Claims 6 and 8-14 are pending, and are rejected. Claims 12-14 are objected to. Claim 7 is canceled. Claim 15 is withdrawn. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Takamatsu was cited in the PTO-892 Notice of References Cited mailed October 13, 2020.
        2 All of the Takamatsu citations are directed to the English translation, except as noted below in claim 12.
        3 It appears that these sequences are not reproduced correctly in the English translation.